TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00085-CV



                                     Mary Moran, Appellant

                                                  v.

                                 Wal-Mart Stores, Inc., Appellee




       FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
          NO. 98-14145, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The judgment in this case was signed October 28, 2003. A motion for new trial was

timely filed; accordingly, the notice of appeal was due to be filed on or before January 26, 2004. See

Tex. R. App. P. 26.1(a)(1). The notice of appeal was not filed until February 11, 2004, sixteen days

late. No timely motion for extension of time was filed.1 The clerk’s office notified appellant of this

problem and requested proof of timely mailing or an affidavit swearing that the filing was timely

mailed. See id. 9.2(b), (c). In response, appellant stated that the filing deadline was mistakenly




   1
     Because appellant filed the notice of appeal more than fifteen days late, the instrument itself
cannot serve as an implied motion for extension of time. See Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997).
calculated and the notice of appeal had not been filed until February 11, 2004.2 Because a late-filed

notice of appeal does not confer jurisdiction on this court, we must dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 2 (court may not alter time for perfecting appeal); Verburgt, 959
S.W.2d at 617.




                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 6, 2004




  2
    We note that the date of service (by telefacsimile) shown in the certificate of service is February
11, as well.

                                                  2